STATE OF LOUISIANA

                                     COURT OF APPEAL

                                          FIRST CIRCUIT


                                            2022 CA 0446


                                            2021 CW 1266
 A"'14 / I/ r7
f             PONTCHARTRAIN NATURAL GAS SYSTEM, K/D/ S PROMIX, L.L.C.,
                            AND ACADIAN GAS PIPELINE SYSTEM

                                              VERSUS


                               TEXAS BRINE COMPANY, LLC


                                                       Judgment Rendered:         MT 2 4 2022

                                          Appealed from the
                                   23rd
                                          Judicial District Court
                               In and for the Parish of Assumption
                                          State of Louisiana
                                     Docket Number 34,265


                 Honorable Thomas J. Kliebert, Jr., Ad         Hoc Judge Presiding



       James M. Garner                    Attorneys for Appellant/Defendant
       Leopold Z. Sher                    Texas Brine Company, LLC
       Peter L. Hilbert, Jr.
       Darnell Bludworth

       Jeffrey D. Kessler
       Stuart D. Kottle
       New Orleans, Louisiana


       Robert Ryland Percy, III
       Gonzales, Louisiana


       Royce I. Duplessis
       New Orleans, Louisiana


       Travis J. Turner
       Gonzales, Louisiana


       Martin A. Stern                    Attorneys for Appel lants/ Defendants
       Leigh Ann Schell                   Occidental Chemical Corporation,
       Raymond P. Ward                    Occidental Petroleum Corporation, and
       New Orleans, Louisiana             OXY USA, Inc.


       Kathy Patrick
       Laura Kissel Cassidy
                                                   1
Caitlin Halpern
Samuel W. Cruse, III.
Houston, Texas


Richard Hymel
Lafayette, Louisiana


Brad Brian
Bethany Kristovich
Daniel Levin
Los Angeles, California


Roy C. Cheatwood          Attorneys for AppelleefDefendant
Kent A. Lambert           Legacy Vulcan, LLC
Adam B. Zuckerman
Colleen C. Jarrott
Matthew C. Juneau
Leopoldo J. Yanez
Lauren Brink Adams
New Orleans, Louisiana



          BEFORE: THERIOT, HOLDRIDGE, AND LANIER, JJ.




                                  2
HOLDRIDGE, J.


           This dispute is one of many arising out of the August 2012 sinkhole that

appeared near Bayou Come in Assumption Parish.                        This appeal relates to a


challenge by Texas Brine Company, LLC of a summary judgment declaring a
lease, and other interdependent contracts,               extinguished by confusion.             In the


answer filed to this appeal and related request for supervisory review, Legacy
Vulcan,      LLC challenges the trial court' s judgment as to the effects of those

extinguished contracts.'            Occidental Chemical Corporation, Occidental Petroleum

Corporation,        and Oxy USA, Inc., challenge the summary judgment' s lack of a

reservation of their right to arbitrate their contractual disputes with Texas Brine

                                                    2
including confusion of the lease at issue.              The same issues were recently decided

by this court in a related appeal that originated out of a different trial court number

 No. 34316, 23rd Judicial District Court, Assumption Parish),                but was rendered by

the same trial court judge on the same date, concerning the same parties.                         See




 Legacy Vulcan filed a writ, docket number 2021 CW 1266, seeking supervisory review of the
denial of its motion for summary judgment to dismiss any remaining contract claims asserted by
Texas Brine against Legacy Vulcan, which was referred to this panel for review in conjunction
with the appeal of the December 9, 2020 judgment. See order dated December 6, 2021.

2 This court has previously considered and decided the arbitration issues Occidental Chemical
Corporation, Occidental Petroleum Corporation,          and. Oxy USA,    Inc. (   collectively the Oxy
Parties)    raise   in their appeal. See Pontchartrain    Natural   Gas System       v. Texas    Brine

Company, LLC, 2018- 1249 ( La. App. 1st Cir. 12130120),          317 So. 3d 715, 745, writs denied,
2021- 00382, 2021- 00386 ( La. 618121),     317 So. 3d 323 ( wherein this court held that all claims
between the Oxy Parties and Texas Brine be submitted for determination by the arbitration
panel); and Florida Gas Transmission Company, LLC v. Texas Brine Company,

LLC, 2018- 0075 ( La. App. 1st Cir. 7/ 1/ 19),    285 So. 3d 1093, 1101, writs denied, 2019- 01124
 La. 7117119), 277 So. 3d 1180, 2019- 01405 (     La. 11112119), 282 So. 3d 225 ( wherein this court

held that the determination of the issue of confusion of contracts as between the Oxy Parties and
Texas Brine was appropriate for the arbitration panel rather than the trial court). Both of these
rulings are final and definitive judgments, as the Louisiana Supreme Court has denied writs of
certiorari; therefore, this is the law of the case and there is no need to reexamine these arbitration
issues. See Slaughter v. Louisiana State Employees'           Retirement System, 2020- 0881 ( La.
App. 1st Cir. 3125121),    322 So. 3d 839, 845, writ denied, 2021- 00567 ( La. 6122121), 318 So. 3d
706, cert. denied,        U. S. ,      142 S, Ct. 775, 211 L.Ed.2d 484 ( 2022) ( the law of the case

doctrine embodies the principle that an appellate court generally does not revisit its own ruling of
law on a subsequent appeal in the same case).

                                                   3
Florida Gas Transmission Company, LLC v. Texas Brine Company, LLC,

2022- 0004 ( La. App, 1st Cir. 8/ 3/ 22), --   So. 3d --, 2022 WL 3081479. 3


        In Florida Gas, we affirmed the trial court' s December 9, 2020 judgment

granting Legacy       Vulcan' s    motion    for    partial   summary judgment regarding

confusion of the Salt Lease and the cross -extinguishment of the Amended

Operating Agreement, the Amended Facilities Lease., and the Assignment of the

Salt Lease.    We further affirmed the trial court' s denial of Legacy Vulcan' s motion

for partial summary judgment regarding any claims by Texas Brine against Legacy

Vulcan for damages arising before March 27, 2008.              After a thorough review of the

record,   we find no material distinctions between the evidence and arguments

asserted in this appeal and those presented in_ the Florida Gas appeal. The


substantially same background, issues, and assignments of error raised by Texas

Brine and Legacy Vulcan have already been discussed in Florida Gas, which we

are bound to follow under the " law of the circuit" doctrine that requires us to


follow our prior decisions.'       Labarre v. Occidental Chemical Company, 2019-

0624 ( La. App.    1st Cir. 2/ 19/ 20), 2020 WL 813269; Pontchartrain Natural Gas


System v. Texas Brine Company, LLC, 2018- 0001 ( La. App.                      1st Cir. 6/ 4118),


253 So. 3d 156, writ denied, 2018- 1124 ( La. 9128118), 253 So. 3d 147.


        Following our law of the circuit doctrine, we issue this summary disposition

in accordance with Uniform Rules— Courts of Appeal, Rule 2- 16. 2( A)(2), ( 4),              and




3 Texas Brine filed the same exception raising the objection of no right of action in the present
appeal as it did in Florida Gas. Because the arguments in favor and opposition to this objection
are the same here as in Florida Gas, we adopt the analysis and conclusions regarding the
objection as were set forth in Florida Gas and deny the exception raising the objection of no
right of action.



4 Although we are bound to follow the law of the circuit, it is questionable if this court has
jurisdiction to review the December 9, 2020 judgment under its appellate jurisdiction as it
appears that this partial judgment, designated as appealable under La. Code Civ. P. art. 1915( B),

only promotes piecemeal appeals, converse to the principles of judicial efficiency and economy.
See OAT Trustee, LLC as Trustee for Girod Titling Trust v. Elite Investment Group, LLC,
2021- 1402, 2021- 1551 ( La. App. Ist Cir. 7129/ 22), -- So. 3d --, 2022 WL 3010232, at * 6 ci_
                                                                                              tine
R.J. Messinger, Inc. v. Rosenblum, 2004- 1664 ( La. 312105), 894 So. 2d 1113, 1122.

                                                4
b), and affirm the trial court' s December 9,      2020 judgment finding that the

obligations in the Salt Lease were extinguished as a result of confusion on March

27, 2008; finding that the Amended Operating Agreement and Amended Facilities

Lease, along with the Assignment of Salt Lease were cross -extinguished on that

same date;
             and dismissing with prejudice any actions brought by Texas Brine

Company, LLC against Legacy Vulcan, LLC for damages arising after March 27,

2008, based on the aforementioned contracts.


      We further affirm the trial court judgment dated August 13, 2021, denying

Legacy Vulcan' s motion for partial summary judgment regarding any claims by

Texas Brine Company, LLC against Legacy Vulcan, LLC for damages arising

before March 27, 2008, based on the aforementioned contracts.

      The parties to this appeal are to bear their own costs.

      JUDGMENT AFFIRMED; WRIT DENIED; EXCEPTION RAISING
THE OBJECTION OF NO RIGHT OF ACTION DENIED.




                                          5